Applicants for writ of error were defendants in the trial court, and a judgment was rendered against them. On appeal that judgment was affirmed.
Their application is based on the claim that both courts erred in finding upon a particular fact on which depended the extent of applicant's liability.
No application seems to have been made to the Court of Civil Appeals for conclusions of fact or law, other than such as the opinion contains, and that does not contain any conclusion on the vital fact, other than that there was evidence, not stated, which sustained the finding of the District Court as to the true locality of the northwest corner of a grant of school land made to Palo Pinto County. That was the vital question in the case.
If this be treated as a finding by the Court of Civil Appeals, this court has no jurisdiction of this cause, for "the judgments of the Courts of Civil Appeals shall be conclusive in all cases upon the facts of the case," is declared by the statute.
The Constitution provides, "That the decisions of said courts [Courts of Civil Appeals] shall be conclusive on all questions of fact brought before them on appeal or error."
The effect of the decision of that court was to hold that the finding of the trial court on the contested question of fact was correct, and the opinion shows that the ruling was made on testimony, not stated, other than that on which applicants insist that the question of fact should have been differently decided.
After stating that on the evidence relied upon by applicants, nothing further appearing, the court would be inclined to concur with them in holding that the corner was not where the trial court placed it, the court said: "But the call for the south bank of the river was originally the controlling circumstances by which the cornet would be located, and there is evidence in the record from which the court wits warranted in concluding that such point, when the original survey was made, was not where appellants contend, but at the place reached by appellee's surveyors, about 203 varas from the elm tree. There are many circumstances to establish this contention, and we can not say that the judgment of the court was not sustained by sufficient evidence."
A case is not presented in which other than a question of fact arises, *Page 516 
and this court having no jurisdiction to revise the ruling of the Court of Civil Appeals upon that, the application must be dismissed.
It is so ordered.
Application dismissed.
Delivered May 25, 1893.